Citation Nr: 1704534	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-28 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for degenerative disc disease associated with osteoarthritis L4-5 and L5-S1 in excess 10 percent prior to June 24, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 1, 2013.

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In a July 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's degenerative disc disease associated with osteoarthritis L4-5 and L5-S1 to 20 percent, effective June 24, 2014.  In a June 2015 rating decision, the AOJ awarded a TDIU, effective January 1, 2013.  As these increases did not satisfy the appeals in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The evidence shows that the Veteran is in receipt of retirement and "SMI" benefits from the Social Security Administration (SSA).  See VA examination (June 2014); VA memo (August 23, 2014).  The nature and basis of these benefits is unclear from the current record.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA benefits and all underlying medical records, should be obtained on remand.

The evidence also shows that the Veteran participated in VA Vocational Rehabilitation in 2010.  As these records would be relevant to his claims, they must be associated with the claims file.  See VA email (November 3, 2014); 38 C.F.R. § 3.159(c)(2); Todd v. McDonald, No. 13-0067 (U.S. Vet. App. Sept. 3, 2014); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

Throughout the appellate period, the Veteran has undergone VA spine examinations in August 2011 and June 2014; however, neither of which include joint testing for pain on passive motion, in weight-bearing, or nonweight-bearing.  Accordingly, the Court's holding in Correia necessitates reexamination of the Veteran's service-connected degenerative disc disease associated with osteoarthritis L4-5 and L5-S1.  Upon reexamination, the examiner is to address Dr. Yocom's July 2011 and August 2014 evaluations as well as his opinion that the VA examiners' are either "completely incompetent" or "intentionally slanting an examination."  See Dr. Yocom (August 12, 2014).
In July 2011, Dr. Anderson evaluated the Veteran's psychiatric disorder.  Significantly, she assigned a Global Assessment Functioning (GAF) score of 41 to 50 based on "serious symptoms of [PTSD] with homicidal ideation and intense efforts to avoid acting out on his anger," significant pattern of social distancing, and a history of angry outbursts on the job.

The Veteran's claims for higher ratings for radiculopathy also remanded, as they are inextricably intertwined with his claim for a higher rating for degenerative disc disease associated with osteoarthritis L4-5 and L5-S1.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

In August 2011 and June 2014, VA examiners opined that the Veteran's psychiatric disorder resulted in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  Both examiners reported to have reviewed the evidence of record; however, neither examiner addressed Dr. Anderson's July 2011 evaluation. Reexamination is needed as the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Upon reexamination, the examiner must address the current severity of the Veteran's psychiatric disorder as well as the disparity in severity of symptoms noted between the evaluations of Dr. Anderson and the VA examiners.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from June 2015 to present, should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from June 2015 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e) .

3.  Obtain the Veteran's VA Vocational Rehabilitation records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected degenerative disc disease associated with osteoarthritis L4-5 and L5-S1.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is to address Dr. Yocom's July 2011 and August 2014 evaluations as well as his opinion that the VA examiners' are either "completely incompetent" or "intentionally slanting an examination."  See Dr. Yocom (August 12, 2014).

Finally, the examiner should comment on the functional effects of the Veteran's service-connected degenerative disc disease associated with osteoarthritis L4-5 and L5-S1, both independently and in conjunction with his other service-connected disabilities, on his daily life and employment throughout the pendency of the appeal, particularly prior to January 1, 2013.

5.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected psychiatric disorder.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must address the disparity in severity of symptoms noted in the evaluations of Dr. Anderson (July 2011) and the VA examiners (August 2011 and June 2014).

Finally, the examiner should comment on the functional effects of the Veteran's psychiatric disorder, both independently and in conjunction with his other service-connected disabilities, on his daily life and employment, particularly prior to January 1, 2013.

All opinions expressed should be accompanied by supporting rationale.

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals
 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




